DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In light of the amendments to the claims filed 05/26/2022 in which claims 1, 3-4, 8, 11, 13, 15, 17-19 were amended and claims 12 and 21 were cancelled; claims 1-11, 13-20, and 22 are pending in the instant application and are examined on the merits herein. 

Response to Arguments
Information Disclosure Statement:
The IDS dated 05/26/2022 and the subsequent filing of the missing foreign patent documents has remedied the deficiencies of the previously filed IDS filed on 07/14/2020.

Objections to the Specification:
The objections to the specification have been withdrawn in view of the amendments to the specification filed on 05/26/2022.

Objections to the Drawings:
The objections to the drawings have been partially withdrawn in view of the amendments to the claims and the specification filed on 05/26/2022.
The examiner has not withdrawn the objections to the drawings as failing to comply with 37 CFR 1.84(p)(4). 
In Figure 15A of the drawings, the reference number 652 has been used to identify the slider. As the applicant has argued on pg. 11, the reference number 602 should be used when identifying this structure. 
In Figure 18 of the drawings, the reference number 612 has been used to identify the second end of the first connecting rod 604. As the applicant has argued on pg. 10, the reference number 610 should be used when identifying this structure. 

Claim Rejections under 35 U.S.C. 112(b)
The rejection of claim 8 under 35 U.S.C. 112(b) has been partially withdrawn in view of the amendments to the claim filed on 05/26/2022. 
The applicant has amended the claim to overcome one part of the rejection. The examiner required that the applicant remove the indefinite language and identify the Shore Hardness Scale used in the claim. 

Claim Rejections under 35 U.S.C. 103
Applicant’s claim amendments and arguments filed on 05/26/2022 have been fully considered and are found partially persuasive and/or where the claim amendment necessitated the new grounds of rejection.
Regarding amended claim 1, the applicant asserts on pg. 12 that the references used to reject claim 1, Hu and Needle, fail to teach or suggest all of the limitations as recited in amended claim 1. The arguments set forth by the applicant regarding the references are as follows: the applicant asserts that Hu and Needle fail to teach the previously identified allowable subject matter of claim 12 as a part of amended claim 1. 
In response to the applicant’s arguments, the examiner agrees with the applicant and has withdrawn the rejection of claims 1-11 under 35 U.S.C. 103.
Regarding amended claims 13 and 18, the applicant asserts on pg. 12 that the references used to reject claim 13 and 18, Hu and Needle, fail to teach or suggest all of the limitations as recited in amended claims 13 and 18. The arguments set forth by the applicant regarding the references are as follows: the applicant asserts that Hu and Needle fail to teach first and second rods or connectors and that these limitations are non-obvious.
In response to the applicant’s arguments, the examiner acknowledges the applicant’s argument and notes that Hu and Needle were not used by the examiner in the previous Office Action to disclose first and second rods or connectors. Further, the amendments made to claims 13 and 18 have necessitated a new grounds of rejection under 35 U.S.C. 103 explained below. 
Regarding amended claim 19, the applicant asserts on pg. 12-13 that the references used to reject claim 19, Hu and Needle, fail to teach or suggest all of the limitations as recited in amended claim 19. The arguments set forth by the applicant regarding the references are as follows: the applicant asserts that Hu and Needle fail to teach a body having first and second slider channels and the slider further comprising first and second keys configured to fit into the first and second channels respectively.  
In response to the applicant’s arguments, the examiner acknowledges the applicant’s argument and notes that Hu and Needle were not used by the examiner in the previous Office Action to disclose first and second slider channels and the slider further comprising keys configured to fit in to the channels. Further, the amendments to claim 19 have necessitated a new grounds of rejection under 35 U.S.C. 103 explained below. 

Priority
This application is a 371 of PCT/US2019/021353 filed on 03/08/2019 and claims priority to U.S. Provisional application no. 62/650,752 filed on 03/30/2018. 
Priority is given to claims 1-11, 13-20, and 22 to U.S. Provisional application no. 62/650,752 filed on 03/30/2018.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "610" and "612" have both been used to designate the second end of the first connecting rod.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "652" and "602" have both been used to designate the channel. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "Shore 60 to Shore 90" in line 2. This limitation recites the Shore hardness scale, but is not clear on which Shore hardness scale (00, A, or D) is being used, which renders the claim indefinite. Turning to the specification, the examiner understands that the applicant is referring to Shore hardness scale A. For the sake of compound prosecution, the examiner is treating the claim as though it reads “Shore 60A to Shore 90A.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    407
    319
    media_image1.png
    Greyscale

Fig. 15A to Hu

Claims 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent no. 8,728,045 to Hu (IDS dated 07/14/2020) and U.S. Patent no. 8,372,045 to Needle (PTO-892).
Regarding claim 13, Hu discloses a system for generating negative pressure (Fig. 15A, 1500 system), the system comprising: a pump housing (Fig. 15A above, 1608 pump housing) having a first end (Fig. 15A above, 1612 first end), a second end (Fig. 15A above, 1610 second end), a chamber (Fig. 15A above, 1604 chamber), and a longitudinal axis (Fig. 15A above, 1606 longitudinal axis); a tensioner (Fig. 15A, 1502 tensioner) configured to slide relative to the pump housing (Fig. 15A above, 1608 pump housing) parallel to the longitudinal axis (col. 25 lines 38-43; Fig. 15A above, 1606 longitudinal axis); a head (Fig. 15A, 1506 head) disposed in the chamber (Fig. 15A above, 1604 chamber) and configured to slide relative to the pump housing (col. 25 lines 38-50; Fig. 15A above, 1608 pump housing) parallel to the longitudinal axis (Fig. 15A above, 1606 longitudinal axis); a connector (Fig. 15A, 1508 connector) having a first end coupled to the tensioner (Fig. 15A, 1502 tensioner) and a second end coupled to the head (Fig. 15A, 1506 head), the first end configured to move parallel to the longitudinal axis (Fig. 15A above, 1606 longitudinal axis) in a first direction and the second end configured to move parallel to the longitudinal axis (Fig. 15A above, 1606 longitudinal axis) in a second direction (col. 25 lines 43-46); an end cap (Fig. 15A above, 1604 end cap) coupled to the first end (Fig. 15A above, 1612 first end) of the pump housing (Fig. 15A above, 1608 pump housing), the end cap (Fig. 15A above, 1604 end cap) configured to locate at least one constant force spring (Fig. 15A above, 1602 spring) and turn the connector (Fig. 15A, 1508 connector) through a 180 degree arc (Fig. 15A above, 1508 connector turns 180° around 1600 rotational member); and a nozzle (Fig. 15B, 1516 nozzle) coupled to the second end (Fig. 15A above, 1610 second end) of the pump housing (Fig. 15A above, 1608 pump housing) and fluidly coupled to the chamber (Fig. 15A above, nozzle coupled to 1604 chamber via 1518 inlet and 1522 valve conduit), the nozzle (Fig. 15B, 1516 nozzle) configured to be fluidly coupled to a tissue site (col. 25 lines 61-63; Fig. 15B, coupled via the tube off of 1516 nozzle).
Hu differs from the instantly claimed invention in that Hu fails to disclose the tensioner at least partially surrounding the body and a second connector having a first end coupled to the tensioner and a second end coupled to the head. 
Needle teaches a tensioner surrounding the body of a syringe (Fig. 9A-9C, 238 tensioner, 239 body). 
Needle is considered to be analogous to the instant application in that Needle teaches a system for manually creating pressure. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the tensioner of Hu to surround the body as taught by Needle, because Needle teaches that this will allow the user to freely grasp or otherwise engage the slider in operation (see col. 15 lines 14-16).  
Hu, as modified by Needle, discloses the claimed invention except for a second connector/rod. It would have been obvious to one of ordinary skill in the art to provide a second connector/rod, since it has been held that mere duplication of the essential working parts of a device requires only routine skill in the art. Further, multiple connectors/rods would provide a more balanced actuation of the device, but would have no patentable significance as this would not provide any new or unexpected result.
Regarding claim 14, Hu discloses the tensioner (Fig. 15A, 1502 tensioner) configured to move in the second direction, sliding the head (Fig. 15A, 1506 head) in the first direction within the chamber (col. 25 lines 43-46; Fig. 15A above, 1604 suction chamber).
Regarding claim 15, Hu discloses that the first connector (Fig. 15A, 1508 connector) is configured to deform, forming a radius and transmitting a linear force through the radius (col. 25 lines 38-43; Fig. 15A above, 1508 connector deformed radially around 1600 rotational member). 
While Hu does not expressly disclose a second connector configured to deform, the obviousness of adding such a structure is explained in the rejection of claim 13 above. 
Regarding claim 16, Hu discloses that the first direction is opposite the second direction (col. 25 lines 43-46; Fig. 15A above, ends of 1508 connector move axially along 1604 suction chamber in opposite directions).
Regarding claim 18, Hu discloses a method for generating negative pressure, the method comprising: providing a negative-pressure source (Fig. 15A, 1500 pressure source), the negative pressure source comprising: a body (Fig. 15A above, 1608 body) having a first end (Fig. 15A above, 1612 first end), a second end (Fig. 15A above, 1610 second end), a suction chamber (Fig. 15A above, 1604 suction chamber), and a longitudinal axis (Fig. 15A above, 1606 longitudinal axis); a slider (Fig. 15A, 1502 slider) configured to slide relative to the body parallel to the longitudinal axis (col. 25 lines 38-43; Fig. 15A above, 1606 longitudinal axis); a piston (Fig. 15A, 1506 piston) disposed in the suction chamber (Fig. 15A above, 1604 suction chamber) and configured to slide relative to the body parallel to the longitudinal axis (col. 25 lines 38-50; Fig. 15A above, 1606 longitudinal axis); a rod (Fig. 15A, 1508 rod) having a first end coupled to the slider (Fig. 15A, 1502 slider) and a second end coupled to the piston (Fig. 15A, 1506 piston), the first end configured to move parallel to the longitudinal axis (Fig. 15A above, 1606 longitudinal axis) in a first direction and the second end configured to move parallel to the longitudinal axis (Fig. 15A above, 1606 longitudinal axis) in a second direction (col. 25 lines 43-46), an end cap (Fig. 15A above, 1604 end cap) coupled to the first end (Fig. 15A above, 1612 first end) of the body (Fig. 15A above, 1608 body), the end cap (Fig. 15A above, 1614 end cap) configured to locate at least one constant force spring (Fig. 15A above, 1602 spring) and turn the rod through a 180 degree arc (Fig. 15A above, 1508 rod turns 180° around 1600 rotational member), the at least one constant force spring (Fig. 15A above, 1602 spring) being coupled to the end cap (Fig. 15A above, 1614 end cap) and the piston (Fig. 15A, 1506 piston), and a nozzle (Fig. 15B, 1516 nozzle) coupled to the second end (Fig. 15A above, 1610 second end) of the pump housing (Fig. 15A above, 1608 pump housing) and fluidly coupled to the chamber (Fig. 15A above, nozzle coupled to 1604 chamber via 1518 inlet and 1522 valve conduit), the nozzle (Fig. 15B, 1516 nozzle) configured to be fluidly coupled to a tissue site (col. 25 lines 61-63; Fig. 15B, coupled via the tube off of 1516 nozzle); and moving the slider (Fig. 15A, 1502 slider) in the first direction, thereby moving the piston (Fig. 15A, 1506 piston) in the second direction and tensioning the constant force spring (col. 25 lines 43-46; Fig. 15A above, 1602 spring).
Hu differs from the instantly claimed invention in that Hu fails to disclose the slider at least partially surrounding the body and a second rod having a first end coupled to the slider and a second end coupled to the piston. 
Needle teaches a slider surrounding the body of a syringe (Fig. 9A-9C, 238 slider, 239 body). 
Needle is considered to be analogous to the instant application in that Needle teaches a system for manually creating pressure. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the slider of Hu to surround the body as taught by Needle, because Needle teaches that this will allow the user to freely grasp or otherwise engage the slider in operation (see col. 15 lines 14-16).  
Hu, as modified by Needle, discloses the claimed invention except for a second connector/rod. It would have been obvious to one of ordinary skill in the art to provide a second connector/rod, since it has been held that mere duplication of the essential working parts of a device requires only routine skill in the art. Further, multiple connectors/rods would provide a more balanced actuation of the device, but would have no patentable significance as this would not provide any new or unexpected result.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hu and Needle as applied to claim 13 above, and further in view of Foreign Patent document CN205649676 to Liang (PTO-892).
The combined teachings of Hu and Needle are explained in the rejection of claim 13 above. 
Regarding claim 17, the combined teachings of Hu and Needle differ from that of the instantly claimed invention in that they do not teach that the pump housing further comprises: an elliptical tube, the chamber disposed within the tube; and at least one groove formed in an exterior of the elliptical tube, the at least one groove configured to receive the connector, the connector configured to slide relative to the elliptical tube through the groove.
Liang teaches a pump housing comprising: an elliptical tube (Fig. 5, 160 outer cover), the chamber (Fig. 3, 110 head chamber) disposed within the tube (Fig. 5, 160 outer cover); and at least one groove (pg. 5, para. 1; Fig. 3, chambers to the left and right of 110 head chamber) formed in an exterior of the elliptical tube (Fig. 5, 160 outer cover), one of the at least one groove (Fig. 3, chambers to the left and right of 110 head chamber) configured to receive the first connector (Fig. 3, 130 elastic member; chamber to the left of 110 head chamber receiving the first end of 130 elastic member) and another of the at least one grooves (Fig. 3, chambers to the left and right of 110 head chamber) configured to receive the second connector (Fig. 3, 130 elastic member; chamber to the right of 110 head chamber receiving the second end of 130 elastic member), the first connector and the second connector (Fig. 3, 130 first and second ends of elastic member) configured to slide relative to the elliptical tube (Fig. 5, 160 outer cover) through the groove (Fig. 3, chambers to the left and right of 110 head chamber receiving first and second ends of 130 elastic member) in which the first and second connectors are received.
Liang is considered to be analogous to the instant application in that Liang teaches a mechanical negative pressure device. One of ordinary skill before the effective filing date of the instant application would have been motivated to modify the pump housing of Hu and Needle to further comprise an elliptical tube and a groove formed in the exterior of the elliptical tube to receive the connector as taught by Liang, because Liang teaches that this can be used to protect the connectors (see pg. 5 para. 1 lines 1-2).

Claims 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent no. 8,728,045 to Hu (IDS dated 07/14/2020) in view of U.S. Patent no. 8,372,045 to Needle (PTO-892) and Foreign Patent document no. WO/2019/172940 A1 to Romoda (PTO-892).
Regarding claims 19 and 20, Hu discloses an apparatus for charging a negative-pressure source (Fig. 15A, 1500 charging apparatus), the apparatus comprising: a body (Fig. 15A above, 1608 body) having a first end (Fig. 15A above, 1612 first end), a second end (Fig. 15A above, 1610 second end), a suction chamber (Fig. 15A above, 1604 suction chamber), and a longitudinal axis (Fig. 15A above, 1606 longitudinal axis); a piston (Fig. 15A, 1506 piston) disposed in the suction chamber (Fig. 15A above, 1604 suction chamber) and configured to slide relative to the body parallel to the longitudinal axis (col. 25 lines 38-50; Fig. 15A above, 1606 longitudinal axis); and a slider (Fig. 15A, 1502 slider), the slider (Fig.15A, 1502 slider) coupled to the piston (Fig. 15A, 1506 piston coupled via 1508) and configured to move parallel to the longitudinal axis (col. 25 lines 38-43; Fig. 15A above, 1606 longitudinal axis) in a first direction, movement of the slider (Fig. 15A, 1502 slider) in the first direction causing the piston (Fig. 15A, 1506 piston) to move parallel to the longitudinal axis (Fig. 15A above, 1606 longitudinal axis) in a second direction (col. 25 lines 43-46).
Hu differs from the instantly claimed invention in that Hu fails to disclose first and second slider channels and a ring-shaped slider comprising a first key and second key configured to fit in the first and second slider channels respectively at least partially surrounding the body. 
Romoda teaches a slider (106 slider) partially surrounding the body (102 body) of a shunt inserter (100 shunt inserter) comprising first and second keys (410 guide tabs on both sides of 106 slider) configured to fit into first and second slider channels (111 first and second channels on both sides) along the body (102 body) of the shunt inserter (para. 0059 lines 6-8; 100 shunt inserter).
Romoda is considered to be analogous to the instant application in that Romoda teaches a manually actuated medical device. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the body and slider of Hu to comprise first and second slider channels and first and second keys configured to fit within them as taught by Romoda, because Romoda teaches that these structures restrain the slider from radial movement around the body while allowing for longitudinal movement (see para. 0059 lines 8-11).
Needle teaches a slider surrounding the body of a syringe in the form of a ring (Fig. 9A-9C, 238 slider, 239 body). 
Needle is considered to be analogous to the instant application in that Needle teaches a system for  manually creating pressure. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the slider of Hu to be ring-shaped surrounding the body as taught by Needle, because Needle teaches that this will allow the user to freely grasp or otherwise engage the slider in operation (see col. 15 lines 14-16).   
Regarding claim 22, Hu discloses that the first direction is opposite the second direction (col. 25 lines 43-46; Fig. 15A, ends of 1508 coupling between 1502 slider and 1506 piston move axially along 1604 suction chamber in opposite directions).

Allowable Subject Matter
Claims 1-7 and 9-11 are allowed.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The application discloses in claim 1 “…wherein the rod comprises two rods, each having a plurality of grooves, the plurality of grooves of each rod configured to mesh with each other, thereby coupling the two rods.” Hu discloses the manual charging system as claimed with a rod and it could be considered obvious for Hu to further comprise a second rod. Needle does not teach a manual charging system. The primary reason for allowance of the claim is the coupling of the two rods by the plurality of grooves. In the examiner’s opinion, this limitation is neither taught nor rendered obvious by the prior art stated or otherwise available to one of ordinary skill in the art before the effective filing date of the instant application, because the coupling mechanism of the two rods is not known in any analogous art nor is any teaching for utilizing two rods configured to couple to one another. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Linnae E. Raymond/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781